DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/08/2021 has been entered.
 Claim Objections
Claims 6-8 and 20 is objected to because of the following informalities:
In claim 6, line 2, “the aluminum alloy” should read –the aluminum alloy matrix--.
In claim 7, line 2, “the aluminum alloy” should read –the aluminum alloy matrix--.
In claim 8, line 2, “the aluminum alloy” should read –the aluminum alloy matrix--.
In claim 20, line 6, “the matrix” should read –the aluminum alloy matrix--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 20, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “an aluminum or aluminum alloy matrix, wherein the aluminum alloy comprises from 91.2 wt% to 98.6 wt% aluminum, from 0.15 wt% to 4.9 w t% copper, and from 0.1 wt% to 1.8 wt% magnesium,” which renders the claim indefinite, because it is unclear whether or not the matrix may be an aluminum matrix (i.e., pure aluminum matrix, thus not requiring the aluminum alloy composition as claimed). For the purposes of examination, claim 20 is given the broadest reasonable interpretation such that the limitation “an aluminum or aluminum alloy matrix, wherein the aluminum alloy comprises from 91.2 wt% to 98.6 wt% aluminum, from 0.15 wt% to 4.9 w t% copper, and from 0.1 wt% to 1.8 wt% magnesium” is interpreted as –an aluminum alloy matrix comprising from 91.2 wt% to 98.6 wt% aluminum, from 0.15 wt% to 4.9 w t% copper, and from 0.1 wt% to 1.8 wt% magnesium--, as this appears to be what Applicant intended.
Claims 6-8 and 23-25 are dependent on claim 20 and are thus also rejected for the same reasons.
Claim 8 recites the limitation “wherein the aluminum alloy comprises from 95.8 wt% to 98.6 wt% aluminum, from 0.8 wt% to 1.2 wt% magnesium, and from 0.4 wt% to 0.8 wt% silicon,” while independent claim 20 recites the limitation “wherein the aluminum alloy comprises from 91.2 wt% to 98.6 wt% aluminum, from 0.15 wt% to 4.9 w t% copper, and from 0.1 wt% to 1.8 wt% magnesium,” which renders claim 8 indefinite because it is unclear whether or not the aluminum alloy of claim 8 comprises 0.15 wt% to 4.9 wt% copper, as required by independent claim 20. In the case that the aluminum alloy of claim 8 does not comprise 0.15 wt% to 4.9 wt% copper, claim 8 would fail to further limit claim 20 and would be subject to a 35 USC 112(d) rejection. For the purposes of examination, claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, 20 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarrant (US 6,398,843), hereinafter “Tarrant ‘843”, as cited in the IDS dated 3/17/2016 in view of Tarrant et al. (US 20130133482), hereinafter “Tarrant ‘482”, as cited in the IDS dated 3/17/2016.
Regarding claims 20 and 6-7, Tarrant ‘843 teaches a metal matrix composite comprising, an aluminum or aluminum alloy matrix and strengthening dispersoid ceramic particles (i.e. reinforcement particles) substantially/essentially uniformly dispersed in the matrix, the ceramic particles having an average particle size of less than 400 nm (i.e. <0.4µm), which overlaps with the instantly claimed range. (Abstract, col. 1 ln. 53-57, col. 3 ln. 13-17, claims 1-2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
prima facie case of obviousness exists. See MPEP §2144.05.
Tarrant ’843 teaches that the aluminum alloy may include, but is not limited to, conventional alloys containing copper, zinc, manganese, and/or lithium. (col. 2 ln. 55-58). Tarrant ‘843 further teaches that its choice of aluminum alloy is not limited, but is determined by the balance of strength and ductility desired. (col. 2 ln. 48-51). However, Tarrant ’843 does not explicitly teach using the specific alloy in claim 20.
However, in the same field of endeavor, Tarrant ‘482 teaches that it is preferable to use a medium strength aluminum alloy, such as AA2124, which comprises 3.6-4.9% Cr, 1.2-1.8% Mg, ≤0.2% Si, ≤0.30% Fe, ≤0.25% Zn, 0.4-0.9% Mn, 0.1% Cr, and a balance of Al, in a metal matrix composite where enhanced corrosion resistance and/or enhanced ductility is/are not required. ([0013]-[0014], Table 1). Note, as stated above, that Tarrant ‘843 teaches that its choice of aluminum alloy is determined by the balance of strength and ductility desired. (col. 2 ln. 48-51).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use AA2124, which comprises 3.6-4.9% Cr, 1.2-1.8% Mg, ≤0.2% Si, ≤0.30% Fe, ≤0.25% Zn, 0.4-0.9% Mn, 0.1% Cr, and a balance of Al, in the metal matrix composite of Tarrant ‘843, in the case where medium strength is required, but enhanced corrosion resistance and/or enhanced ductility are not required, as taught by Tarrant ‘482. ([0013]-[0014], Table 1). Note that AA2124 satisfies or overlaps with the composition ranges recited in the instant claims 20 and 6-7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.

However, Tarrant ‘843 modified by Tarrant ‘842 teaches examples wherein the 0.2% yield strength is within the claimed ranges. (Tarrant ‘843, Table 1).
	Furthermore, Tarrant ‘843 modified by Tarrant ‘482 teaches a metal matrix composite with a substantially identical composition (Tarrant ‘482, [0013]-[0014], Table 1), and reinforcement particle size and vol% (Tarrant ‘843, Abstract, col. 1 ln. 53-57, col. 2 ln. 27-29, col. 3 ln. 13-17, claims 1-2), as discussed above, which is produced by a substantially identical process comprising mixing powdered aluminum or aluminum alloy with ceramic particles, blending the resultant mixture to produce a substantially uniform dispersion of ceramic particles, and consolidating the resultant blend to produce a solid material. (Tarrant ‘843, col. 3 ln. 8-17).  
This process is substantially identical to the process described in paragraph [0018] of Applicant’s specification, which comprises high energy mixing particles of an aluminum or aluminum alloy with reinforcement particles having an average particle size of 0.1 µm to 0.5 µm, processing the mixture to achieve an even distribution of the reinforcement particles, compacting the mixture to produce a billet, and producing a final article containing the metal matrix composite. 
Thus, one of ordinary skill in the art would expect the metal matrix composite of Tarrant ‘843 modified by Tarrant ‘482 to have a 0.2 offset yield strength of 400 MPa to 680 MPa, an elastic modulus of 80 GPa to 150 GPa, and 3% to 8% elongation to failure, measured according to ASTM E8M, as Tarrant ‘843 modified by Tarrant ‘482 teaches a substantially identical material (Tarrant ‘482, [0013]-[0014], Table 1, Tarrant ‘843, Abstract, col. 1 ln. 53-57, col. 2 ln. 27-29, col. 3 ln. 13-17, claims 1-2) and process of making (Tarrant ‘843, col. 3 ln. 8-17). In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Furthermore, Tarrant ‘843 modified by Tarrant ‘482 teaches that its metal matrix composite may be used to produce solid materials such as structural materials for aircraft construction, which reads on “an article formed from a metal matrix composite,” as claimed. (Tarrant ‘843,col. 1 ln. 8-10, col. 3 ln. 15).
Regarding claim 8, Tarrant ‘843 teaches that the aluminum alloy may include, but is not limited to, conventional alloys containing copper, zinc, manganese, and/or lithium. (col. 2 ln. 55-58). Tarrant ‘843 further teaches that its choice of aluminum alloy is not limited, but is determined by the balance of strength and ductility desired. (col. 2 ln. 48-51). However, Tarrant ‘843 does not explicitly teach using the specific alloy of claim 8.
However, in the same field of endeavor, Tarrant ‘482 teaches that it is preferable to use a low strength aluminum alloy, such as AA6061, which comprises 0.15-0.40% Cu, 0.8-1.2% Mg, 0.4-0.8% Si, ≤0.70% Fe, 0.04-0.35% Cr, and a balance of Al, in a metal matrix composite where enhanced corrosion resistance and/or enhanced ductility is/are required. ([0013]-[0014], Table 1). Note, as stated above, that Tarrant ‘843 teaches that its choice of aluminum alloy is determined by the balance of strength and ductility desired. (col. 2 ln. 48-51).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use AA6061, which comprises 0.15-0.40% Cr, 0.8-1.2% Mg, 0.4-0.8% Si, ≤0.70% Fe, 0.04-0.35% Cr, and a balance of Al, in the metal matrix composite of Tarrant ‘843, in the case where enhanced corrosion resistance and/or enhanced ductility is/are required, but medium/high strength is not required, as taught by Tarrant ‘482. ([0013]-[0014], Table 1). Note that AA6061 satisfies the instantly claimed composition ranges. 
3 (zirconium oxide), Si3N4 (silicon nitride), and SiC (silicon carbide), which reads on the instant claims. (Abstract, col. 2 ln. 19-22).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Tarrant ‘843 (US 6,398,843) in view of Tarrant ‘482 (US 20130133482) as applied to claims 6-8, 20 and 23-24 above, and further in view of Weiman (US 5,211,776).
Tarrant ‘843 modified by Tarrant ‘482 obviates the article recited in claim 20, as discussed above, but does not explicitly teach wherein the article contains no voids and no pores.
Paragraph [0054] of the instant specification states that the powder may be subjected to hot isostatic pressing which eliminates voids and pores. Tarrant ‘843 modified by Tarrant ‘482 teaches consolidating the powder to produce a solid material (Tarrant ‘843, col. 3 ln. 8-17), but is silent as to consolidating via hot isostatic pressing.
However, in the same field of endeavor, Weiman teaches that aluminum alloy metal matrix composites may be subjected to hot isostatic pressing to ensure that the resulting composite is homogeneous, well bonded, and free from the effects of internal voids by minimizing voids and porosity (col. 6 ln. 57-60, col. 8 ln. 51-38, col. 9 ln. 1-3). Note that Tarrant ‘843 modified by Tarrant ‘482 teaches an aluminum alloy metal matrix composite (Abstract, col. 1 ln. 53-57, col. 3 ln. 13-17, claims 1-2), as discussed above regarding claim 20.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to subject the aluminum alloy metal matrix composite of Tarrant ‘843 modified by Tarrant ‘482 to hot isostatic pressing to ensure that the resulting composite is homogeneous, well bonded, and free from the effects of internal voids by minimizing voids and porosity, as taught by Weiman (col. 6 ln. 57-60, col. 8 ln. 51-38, col. 9 ln. 1-3).

This process is substantially identical to the process described in paragraph [0018] and [0054] of Applicant’s specification, which comprises high energy mixing particles of an aluminum or aluminum alloy with reinforcement particles having an average particle size of 0.1 µm to 0.5 µm, processing the mixture to achieve an even distribution of the reinforcement particles, compacting the mixture via hot isostatic pressing to produce a billet, and producing a final article containing the metal matrix composite. Note that paragraph [0054] of the instant specification states that the powder may be subjected to hot isostatic pressing which eliminates voids and pores.
Thus, one of ordinary skill in the art would expect the article of Tarrant ‘843 modified by Tarrant ‘482 and Weiman to contains no voids and no pores, as Tarrant ‘843 modified by Tarrant ‘482 and Weiman teaches a substantially identical material (Tarrant ‘482, [0013]-[0014], Table 1, Tarrant ‘843, Abstract, col. 1 ln. 53-57, col. 2 ln. 27-29, col. 3 ln. 13-17, claims 1-2) and process of making (Tarrant ‘843, col. 3 ln. 8-17, Weiman, col. 6 ln. 57-60, col. 8 ln. 51-38, col. 9 ln. 1-3). In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Response to Arguments
Applicant's arguments filed 1/08/2021 have been fully considered but they are not persuasive.
Applicant argues that the particle size range disclosed in Tarrant ‘843 is a very broad range, covering less than 0.4 µm, whereas the claimed range is narrow at 0.3 µm ± 0.03 µm. Applicant also notes that Tarrant ‘843 teaches a preferred subrange of 10-30 nm and states that “[p]articles which are finer than this become difficult to distribute evenly; particles which are coarser begin to become less effective as strengthening dispersoids” (Tarrant ’843, col. 1, line 67 to col. 2, line 4). Applicant argues that therefore, there is no motivation for one skilled in the art to select the specific, claimed range, particularly when Tarrant ’843 indicates the preferred range is 10-30 nm (0.01-0.03 pm), far from the claimed range.
In response, Examiner notes that Tarrant ‘843 teaches an average particle size of less than 400 nm (i.e. <0.4µm), which overlaps substantially with the instantly claimed range. (Abstract, col. 1 ln. 53-57, col. 3 ln. 13-17, claims 1-2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Furthermore, Applicant has not provided any evidence of criticality for the disclosed range of 0.3 µm ± 0.03 µm. Paragraphs [0002], [0005]-[0006], [0035], [0037] of the instant specification recite a range of 0.1-0.5 µm, which substantially overlaps with the range of <0.4 µm. Furthermore, as indicated in paragraph [0060], the only examples are at 0.3 µm, 0.7 µm, and 3 µm.
In response to Applicant’s argument that there is no motivation to select the specific claimed range, particularly when the preferred range of Tarrant ‘843 is far from the claimed range, Examiner notes that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II).

In response, Examiner notes that Tarrant ‘843 teaches wherein its metal matrix composite contains 1-25 vol% of reinforcement particles, which overlaps with the instantly claimed range of 17-30 vol%. (col. 2 ln. 27-29). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Although paragraph [0008] of Tarrant ‘482 states that loading more than 10 vol% of particles with a size 0.4 µm (400 nm) makes it difficult to distribute the particles evenly throughout the aluminum matrix, Tarrant ‘482 is not stating that it is not possible to distribute the particles evenly, particularly for particles with a size of less 0.4 µm, as taught in Tarrant ‘843. Similarly, although paragraph [0021] of Tarrant ‘482 says that loading with more than 10 vol% of 0.4 µm particles leads to lack of homogeneity and performance degradation, this statement is pertaining only to the use of 0.4 µm particles, not particles of a size less than 0.4 µm, as taught by Tarrant ‘843. In addition, Examiner notes that Tarrant ‘482 provides no experimental data showing that using more than 10 vol.% of particles having a size of less than 0.4 µm results in uneven dispersion.

Note that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II).
In response to applicant's argument that one of ordinary skill in the art would not been motivated to combine the teachings of the secondary reference, Tarrant ‘482, with the teachings of Tarrant ‘843, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant further argues that new claim 25 is distinct over the prior art. However, as discussed above, Tarrant ‘843 modified by Tarrant ‘482 and Weiman (US 5,211,776) render the subject matter of new claim 25 obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734